Case: 12-30602          Document: 00512239505              Page: 1      Date Filed: 05/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                        FILED
                                                                                       May 13, 2013

                                             No. 12-30602                             Lyle W. Cayce
                                                                                           Clerk

MARIANNE FRY; JANICE KNOX; RENELLA S. KENDALL; BOBBY J.
HOOKS; JOHNNIE M. BROWN; JANESTER K. ANDERSON; MAVIS L.
DURR; YVONNE ASBERRY; TERI NICHOLS BARROW; BROWNIE
KRISPIN RENFROE; IRIS LOCURE; ALUSKA FRANCOIS,

                                                          Plaintiffs-Appellants
v.

STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONS; MARY LIVERS, Deputy Secretary; STATE
OF LOUISIANA, OFFICE OF JUVENILE JUSTICE,

                                                          Defendants-Appellees

----------------------------------------------------------------------------------------------

ALUSKA FRANCOIS,

                                                          Plaintiff-Appellant

v.

DEPUTY SECRETARY MARY LIVERS; STATE OF LOUISIANA, OFFICE
OF JUVENILE JUSTICE

                                                          Defendants-Appellees


                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:09-CV-430
     Case: 12-30602       Document: 00512239505         Page: 2     Date Filed: 05/13/2013



                                       No. 12-30602

Before REAVLEY, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*
       Plaintiffs–Appellants in this appeal are teachers formerly employed by the
State of Louisiana’s Department of Public Safety and Corrections, Office of
Juvenile Justice. They appeal the district court’s grant of summary judgment
for Defendants in their wrongful termination suit. Plaintiffs argue that they
were terminated from their jobs without regard for their tenured status, in
violation of due process. Reviewing the record de novo, see Boudreaux v. Swift
Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005), we AFFIRM for the same reasons
given in the district court’s opinion.
       Plaintiffs were formerly employed as tenured teachers at the Jetson
Center for Youth–East Baton Rouge Parish Unit (“Jetson facility”). In 2008, the
Louisiana Legislature enacted La. Rev. Stat. § 15:902.4, which provided for the
closure of the Jetson facility by June 30, 2009. See 2008 La. Sess. Law Serv. Act
565 (S.B. 749) (West). The Legislature later amended the statute to provide for
the conversion of the Jetson facility into a new facility with a new name, a new
mission and teaching model, and a reduced budget and staff. See 2009 La. Sess.
Law Serv. Act 253 (S.B. 302) (West). Both the original and amended versions of
the statute contemplated that the Jetson facility would be closed and the
positions of its staff would be eliminated. For example, both versions of the
statute allowed for a hiring preference within the Department of Public Safety
for those Jetson employees who were involuntarily displaced. We agree with the
district court that because the Legislature eliminated Plaintiffs’ positions, their
tenured status did not afford them special protection, and the reduction in force
was not a violation of due process. See Hays v. La. State Bd. of Elementary &


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-30602    Document: 00512239505    Page: 3   Date Filed: 05/13/2013



                                No. 12-30602

Secondary Educ., 39 So. 3d 818, 821 (La. Ct. App. 2010) (stating that the
Louisiana teacher tenure law “was not intended ‘to guarantee job security where
there were no jobs’” (quoting Rousselle v. Plaquemines Parish Sch. Bd., 633 So.
2d 1235, 1243 (La. 1994)).
      AFFIRMED.




                                      3